Citation Nr: 0211087	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  01-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2002, the veteran testified before the 
undersigned member of the Board at the RO.  

REMAND

As noted, in June 2002, the veteran testified before the 
undersigned member of the Board at the RO.  Per the veteran's 
request, his file was held open at the RO for 30 days 
following his personal hearing so that he could have the 
opportunity to submit additional evidence in support of his 
claim.  Thereafter, the veteran did so.  He submitted service 
personnel records, lay evidence, and a statement from a 
physician.  This evidence does not include a date stamp on 
the reverse side, but is dated from January 2001 to July 9, 
2002.

Thereafter, the RO did not consider the new evidence of 
record with regard to the veteran's claim.  In August 2002, 
the veteran's claim was certified to the Board for review.  
The new additional evidence was received at the RO prior to 
the certification of the veteran's claim to the Board.  

Neither the veteran nor his representative has waived his 
procedural right of initial review of the additional evidence 
in writing.  Although a waiver is not required for cases 
pursuant to 38 C.F.R. § 19.37(b) (where the evidence is 
received by the RO after the case has been transferred to the 
Board and the RO then sends that evidence directly to the 
Board) under the Veterans Claims Assistance Act of 2000 
(VCAA) and the implementing VA regulations, there is no such 
provision for cases coming under 38 C.F.R. § 19.37(a) where 
the evidence was received by the RO prior to transfer of the 
veteran's claims file to the Board.  This case comes within 
the parameters of 38 C.F.R. § 19.37(a).  Therefore, the Board 
must refer this evidence back to the RO for initial review 
and issuance of a supplemental statement of the case.

The Board notes that the veteran is informed that if he has 
any evidence or argument in support of his claims, he should 
submit that evidence and argument to VA.  Upon remand, the 
veteran should also specifically be advised VCAA.  

In light of the foregoing, this matter is Remanded for the 
following actions:

1.  The veteran is informed that if he 
has any evidence or argument in support 
of his claims, he should submit that 
evidence and argument to VA.  The RO 
should also specifically advise the 
veteran of the VCAA.

2.  The RO should review the issue on 
appeal of whether new and material 
evidence has been received to reopen the 
claim of service connection for a back 
disorder based on the record to include 
the newly submitted evidence.  If the 
veteran's claim is not resolved in his 
favor, he must be issued a supplemental 
statement of the case which addresses all 
evidence submitted subsequent to the 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




